DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/19/2019, 07/15/2019 and 12/23/2019 has been considered by the examiner.

Claim Objections

The following claims are objected to because of the following informalities:a. There are extra comas “,” throughout the claims. Please consider revising claim formation.b. Claim 1 reads "laser light source control means, comprising a processor for executing a program, and a, storage device in which the program is stored, the processor executing the program to perform the operation of controlling the laser light source". This phrasing is awkward, because laser light source control means 131 does not comprise a processor for executing a program, and a, storage device, instead a control unit comprises a processor for executing a program, and a storage device. Please consider revising and simplifying claim language.
c. Optional features in claim wording:
the expressions "preferably" and "more preferably" employed in claim(s) *** renders the subsequent features optional. While conferring no limitation to the subject-matter of the claims, the inclusion of such optional features contravenes the requirements of clarity and conciseness, as unnecessary wording is present in the claim and as the reader is left in doubt as to the exact scope for which protection is sought. Please consider revising this phrase.
d. Inconsistency between the: claims and the disclosure: 
the specification  fails to specifically disclose ***, the claims shall define the matter for which protection is sought and that said claims are supported by the disclosure, since they imply that the invention may depart from the subject-matter recited in the claim(s). Please consider revising and simplifying claim language.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “control means”, “reflecting means” and scanning means” in claims 1-6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MASUDA YUICHIRO et al. (JP 2016033482 A; herein after “YUICHIRO”; FUNAI ELECTRIC CO UNIV KYOTO; Espacenet machine translation attached).

    PNG
    media_image1.png
    546
    483
    media_image1.png
    Greyscale

	Regarding claim 1, YUICHIRO teaches a distance measurement apparatus (a laser range finder 1) for applying laser light to an object to be measured, and measuring a distance to the object to be measured, based on light reflected by the object to be measured (see Abstract & paragraph 1 and illustrated in FIG. 1), the distance measurement apparatus comprising: a laser light source (10) configured to emit the laser light (paragraph 28 & 29); laser light source control means (a signal processing unit 60), comprising a processor for executing a program, and a, storage device in which the program is stored, the processor executing the program to perform the operation of controlling the laser light source (paragraphs 28, 41 & 42, FIGS. 1 & 2); scanning means (scan mirror 20) for two-dimensionally scanning the object to be measured, with the laser light (paragraph 30); a casing (housing 11) configured to store the scanning means (20) (e.g., the intensity of the laser beam from the oscillating mirror (20), which is disposed in the housing (11), paragraph 9); an opening (a window 50) formed in the casing, the opening being opened toward the object to be measured, the opening allowing the object to be measured to be exposed to the scanning means (as shown in FIG. 1 above and paragraphs 38, 49, 50, FIG. 3); reflecting means (a reflecting plate 52), fixed to the casing (11), for covering a part of a scan region (area A-C) by the laser light or a periphery of the scan region, and reflecting the laser light (as shown in FIG. 1 above and paragraph 31 & 40); and light receiving means (a light receiving unit 30) for receiving light reflected by the object to be measured and light reflected by the reflecting means, and outputting a received light signal (paragraphs 47), wherein the laser light source control means sets, to a threshold value, an amount of the laser light obtained when output of the light receiving means is saturated (paragraph 44), and controls an amount of the laser light emitted by the laser light source such that the amount of the laser light emitted by the laser light source is less than the threshold value (i.e., the overlapping area is smaller than a threshold used for determining whether the light intensity when the laser beam L2 is totally reflected is reflected light from the reference position detection area in the intensity signal monitor unit 62, see paragraph 105, also see paragraphs 44, 47, 81).	
	
    PNG
    media_image2.png
    327
    432
    media_image2.png
    Greyscale

	Regarding claim 4, YUICHIRO as set forth in claim 1 above further teaches the scanning means performs, while turning, at an end of the scan region, a scanning line extending in a first direction (horizontal (X-axis) direction), scanning with the laser light in a second direction (Y-axis) orthogonal to the first direction (i.e., In FIG. 1, the Z-axis direction (a first direction) is shown as an axis parallel to the scanning axis (reference direction X-axis) of the laser range finder 1, and the Y-axis is shown as the vertical direction (a second direction which is orthogonal), paragraph 45, along the scanning direction (horizontal direction e.g., first direction) of the laser beam L1, paragraph 52 and as shown in FIG. 3 above), and the reflecting means covers a turning position of the scanning line, and forms a region that allows the laser light to pass therethrough, between the turning position and another turning position adjacent to the turning position (i.e., the reference position detection unit 63 outputs a mirror position recognition signal indicating the scanning direction (scanning angle: scanning position e.g., turning position like raster scan) of the scan mirror 20 using the signal cycle of the clock signal output from the intensity signal monitoring unit 62, paragraph 45).

Regarding claims 7-12, YUICHIRO teaches change of an intensity of the received light signal from a predetermined reference value is calculated as a signal change amount (paragraph 44), and, when the signal change amount is greater than an allowable value (paragraph 67), output of the laser light source is adjusted based on the signal change amount (i.e., the reflection plate are arranged based on the intensity of the reflected light, paragraphs 20 & 94).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-12 are rejected under 35 U.S.C. 103 as being unpatentable over YUICHIRO in view of Hayami et al. (US PUB 20170276771; herein after “Hayami”).

	Regarding claim 2, YUICHIRO teaches the laser light source control means reduces power source voltage of the laser light source at timing when the light receiving means receives light reflected by the reflecting means (i.e., in the signal processing unit 60, the intensity signal monitoring unit 62 determines whether the light intensity of the light received by the light receiving unit 30 is equal to or higher than a predetermined threshold value (e.g., controlling the power source voltage) and the timing of the reflected light from the reflecting plate 52 and the object , paragraph 43, 47 & 67).
	YUICHIRO teaches all limitations except for explicit teaching of controlling a power source to reduce voltage.
	However, in a related field of endeavor Hayami teaches FIG. 12 illustrates an example of a method for controlling a laser radar device. For example, the operating state of any of the light-emitting circuits 15 illustrated in FIG. 4 and FIG. 6 to FIG. 9 is controlled by the electronic control device 50. The control targets are the first switch 5 of the power supply circuit 1 (paragraph 5).
Further, Hayami teaches the energy stored in the parasitic inductor 4 might be quickly released, the pulse width of the current flowing through the laser element 3 might be reduced, and the pulse width of laser light might be reduced (paragraph 54, FIGS. 10-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser radar device of YUICHIRO such that an electronic control device to control a power supply circuit to reduce voltage and pulse width of laser light might be reduced as taught by Hayami, for the purpose of reducing pulse widths of laser lights in order to improve measurement accuracy.

Regarding claim 3, YUICHIRO fails to teach the laser light source control means shortens a pulse width of the laser light at timing when the light receiving means receives light reflected by the reflecting means.
However, in a related field of endeavor Hayami teaches the energy stored in the parasitic inductor 4 might be quickly released, the pulse width of the current flowing through the laser element 3 might be reduced, and the pulse width of laser light might be reduced (paragraph 54, FIGS. 10-12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laser radar device of YUICHIRO such that an electronic control device to reduce pulse width of laser light as taught by Hayami, for the purpose of reducing pulse widths of laser lights in order to improve measurement accuracy.

    PNG
    media_image2.png
    327
    432
    media_image2.png
    Greyscale

Regarding claim 4, YUICHIRO as set forth in claim 1 above teaches the scanning means performs, while turning, at an end of the scan region, a scanning line extending in a first direction (horizontal (X-axis) direction), scanning with the laser light in a second direction (Y-axis) orthogonal to the first direction (i.e., In FIG. 1, the Z-axis direction (a first direction) is shown as an axis parallel to the scanning axis (reference direction X-axis) of the laser range finder 1, and the Y-axis is shown as the vertical direction (a second direction which is orthogonal), paragraph 45, along the scanning direction (horizontal direction e.g., first direction) of the laser beam L1, paragraph 52 and as shown in FIG. 3 above), and the reflecting means covers a turning position of the scanning line, and forms a region that allows the laser light to pass therethrough, between the turning position and another turning position adjacent to the turning position (i.e., the reference position detection unit 63 outputs a mirror position recognition signal indicating the scanning direction (scanning angle: scanning position e.g., turning position like raster scan) of the scan mirror 20 using the signal cycle of the clock signal output from the intensity signal monitoring unit 62, paragraph 45).
Further, Hayami teaches the scanning range of the illumination light is enlarged to exceed the limitations resulting from the movable range of the scanning mirror 13, paragraph 27. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use raster scanning of the laser light in order to improve measurement accuracy.

Regarding claim 5, YUICHIRO in view of Hayami further teaches the scanning means performs, while turning, at an end of the scan region, a scanning line extending in a first direction, scanning with the laser light in a second direction orthogonal to the first direction (i.e., In FIG. 1, the Z-axis direction (a first direction) is shown as an axis parallel to the scanning axis (reference direction X-axis) of the laser range finder 1, and the Y-axis is shown as the vertical direction (a second direction which is orthogonal), paragraph 45, along the scanning direction (horizontal direction e.g., first direction) of the laser beam L1, paragraph 52 and as shown in FIG. 3 above), and the reflecting means covers a turning position of the scanning line, and forms a region that allows the laser light to pass therethrough, between the turning position and another turning position adjacent to the turning position (i.e., the reference position detection unit 63 outputs a mirror position recognition signal indicating the scanning direction (scanning angle: scanning position e.g., turning position like raster scan) of the scan mirror 20 using the signal cycle of the clock signal output from the intensity signal monitoring unit 62, paragraph 45).

Regarding claim 6, YUICHIRO in view of Hayami further teaches the scanning means performs, while turning, at an end of the scan region, a scanning line extending in a first direction, scanning with the laser light in a second direction orthogonal to the first direction(i.e., In FIG. 1, the Z-axis direction (a first direction) is shown as an axis parallel to the scanning axis (reference direction X-axis) of the laser range finder 1, and the Y-axis is shown as the vertical direction (a second direction which is orthogonal), paragraph 45, along the scanning direction (horizontal direction e.g., first direction) of the laser beam L1, paragraph 52 and as shown in FIG. 3 above), and the reflecting means covers a turning position of the scanning line, and forms a region that allows the laser light to pass therethrough, between the turning position and another turning position adjacent to the turning position (i.e., the reference position detection unit 63 outputs a mirror position recognition signal indicating the scanning direction (scanning angle: scanning position e.g., turning position like raster scan) of the scan mirror 20 using the signal cycle of the clock signal output from the intensity signal monitoring unit 62, paragraph 45).

Regarding claims 7-12, YUICHIRO teaches change of an intensity of the received light signal from a predetermined reference value is calculated as a signal change amount (paragraph 44), and, when the signal change amount is greater than an allowable value (paragraph 67), output of the laser light source is adjusted based on the signal change amount (i.e., the reflection plate are arranged based on the intensity of the reflected light, paragraphs 20 & 94).
Further, Hayami teaches Adjustment of the first turn-on time period T1 and the second turn-on time period T2 might be made easier, and thus the light-emission pulse width of the laser element 3 might be reduced with high precision. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust pulse width (intensity) of the laser light based on the time periods T1  and T2 in order to improve measurement accuracy.

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bao et al. (US 11300683 B2) teaches “FIG. 1A illustrates an exemplary centralized laser delivery system 101 and multiple LiDAR scanners disposed or included in a vehicle 100. As shown in FIG. 1, a centralized laser delivery system 101 and a plurality of LiDAR scanners 110A-F (collectively as LiDAR scanners 110) are disposed in a vehicle 100. In some embodiments, centralized laser delivery system 101 can be disposed at or integrate with vehicle 100 at a predetermined position. The predetermined position may be at, for example, the center of the vehicle such that the plurality of LiDAR scanners 110A-F is evenly distributed around the predetermined position of centralized laser delivery system 101 to receive laser signals”, column 4, lines 45-61.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
June 14, 2022